Spratley, J.,
dissenting.
The argument on the rehearing presented nothing more than a renewed emphasis on the conflicts in the evidence.
The situation with respect thereto is still the same so far as I can perceive. If the evidence of the defendant is true he was merely guilty of ordinary negligence. If the evidence of the plaintiff is to be accepted the defendant was guilty of gross negligence. The jury in the advantageous position occupied by it has said that considering all of the evidence, the attitude and demeanor of the witnesses, their manner while testifying, their interest and bias, if any, and their opportunity for knowing the facts about which they testified, the defendant was not guilty of gross negligence. An able, learned and experienced trial judge, with like opportunity for observance and judgment, has refused to disturb the jury’s verdict. There is no suggestion that the jury was swayed by prejudice, partiality or bias. There is nothing in the record to indicate that they were not fair and responsible men. The defendant’s story of the happenings on the night in question is not incredible. It was a tragedy resulting from a carefree and innocently hilarious celebration by youth. In an unguarded moment death crept into the picture through the mere failure to exercise continuous prudence and caution. A moment’s relaxation of ordinary care brought disaster.
*687Since we profess to adhere to the familiar rule that a jury shall decide all questions of fact and that their verdicts may Be based on evidence acceptable to fair and responsible men, I am compelled to apply that rule in this case.
I have addressed myself solely to the question of the manifest conflict in the evidence. There are other important questions in this case, however, such as, for instance, the propriety of giving instructions on contributory negligence. The majority opinion, however, makes such further discussions unnecessary. I dissent therefrom.